DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks filed on 11/11/20. Claims 1 and 7-17 have been amended, claims 2-6 have been canceled and no new claims have been added. Accordingly, claims 1 and 7-17 have been presented for examination on the merits. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Suggestions: 
       The amended language of claims is presented in a greyed out form and is almost 
Illegible (too pale to read). Applicant is required to be in a legible form. 
          Also the compound/fungicide ipconazole remains capitalized in claim 7. Should be corrected.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is indefinite for reciting combination of claim 1, wherein the constituent 
fungicides are admixed in a ratio of (1-80): (1-80): (1-80): (1:80). This ratio is indefinite because the claim recites 2 constituents and 2- it is not clear what 1:80 is referring to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kemmitt et al (US 20150181870). 

Kemmitt et al teach a fungicidal composition containing a fungicidally effective amount of a compound of Formula I: (3S,6S,7R,8R)-8-benzyl-3-(3-((isobutyryloxy)methoxy)-4-methoxypicolinamid- o)-6-methyl-4,9-dioxo-1,5-dioxonan-7-yl isobutyrate, and at least one fungicide selected from the group consisting of fluoxastrobin, trifloxystrobin, and picoxystrobin, provides synergistic control of selected fungi (See abstract). 
The disclosure is to a synergistic fungicidal composition containing (a) a compound of Formula I, (3S,6S,7R,8R)-8-benzyl-3-(3-((isobutyryloxy)methoxy)-4-methoxypicolinamid- o)-6-methyl-4,9-dioxo-1,5-dioxonan-7-yl isobutyrate, and (b) at least one fungicide selected from the group consisting of a strobilurin, for example pyraclostrobin, fluoxastrobin, azoxystrobin, trifloxystrobin, picoxystrobin, and kresoxim methyl, a succinate dehydrogenase-inhibitor, for example: fluxapyroxad, benzovindiflupyr, penthiopyrad, isopyrazam, bixafen, boscalid, penflufen, and fluopyram, an ergosterol biosynthesis-inhibitor, for example prothioconazole, epoxiconazole, cyproconazole, myclobutanil, prochloraz, metconazole, difenconazole, tebuconazole, tetraconazole, fenbuconazole, propiconazole, fluquinconazole, a multi-site-inhibitor, for example mancozeb and chlorothalonil, or other commercial fungicides to provide control of any plant fungal pathogen (See [0002] and [0020]).
The components of the said synergistic mixture can be applied either separately or as part of a multipart fungicidal system (See [0044]). 
Kemmitt et al also disclose that the concentration ratio of Compound I to benzovindiflupyr is between about 1:4 and about 1:16 or 1:39 (See [0016], [0036] and Claims 7-8).
The said compositions are preferably applied in the form of a formulation comprising a composition of (a) a compound of Formula I and (b) at least one fungicide selected from the group consisting of fluoxastrobin, trifloxystrobin, picoxystrobin, benzovindiflupyr, and penthiopyrad, together with a phytologically acceptable carrier (See [0046]).
It is further disclosed that the said compositions may be in any form including concentrated formulations dispersed in water, or another liquid, for application, or dust-like or granular, aqueous suspensions or emulsions, wettable powders, or liquids, usually known as emulsifiable concentrates, aqueous suspensions, or suspension concentrates. The disclosure contemplates all vehicles by which the synergistic compositions can be formulated for delivery and use as a fungicide (See [0047]-[0050]).
Kemmitt t al disclose a method for the control and prevention of fungal attack on a plant, the method including: applying a fungicidally effective amount of a compound of Formula I and at least one fungicide, including fluoxastrobin, trifloxystrobin, benzovindiflupyr, and penthiopyrad, wherein said effective amount is applied to at least one of the plant, an area adjacent to the plant, soil adapted to support growth of the plant, a root of the plant, foliage of the plant, and a seed adapted to produce the plant (See [0009]-[0010], [0059] and claims 12-13).

Kemmitt et al do not anticipate the claimed compositions or method but they provide sufficient teaching for one of ordinary skill in the art to make and use the invention as claimed. 
 It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Kemmitt et al to arrive at the instant invention.
 One of ordinary skill in the art would have been motivated to follow Kemmitt et al’s method to make a synergistic fungicidal composition that is suitable for treatment of various plants at fungicidal levels, while exhibiting low phytotoxicity. The synergistic composition is useful in a protectant or eradicant fashion. The said synergistic composition is effective in controlling a variety of undesirable fungi that infect useful plant crops. Kemmitt et al disclose the combination of different classes of fungicides that in combination provide the synergistic and superior protection and treatment to plants. 
In other words, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).

Claims 1, 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over De Oliveira et al (WO 2015079334, using its US version, US 20160360751) in view of Grammenos et al (EP 2783569).

De Oliveira et al teach an improved method of treating soybean rust infection in a host leguminous plant, wherein the improvement comprises treating the plant at the locus of the infection with a dithiocarbamate fungicide, and at least another fungicide selected from a demethylation inhibitor, quinone outside inhibitor, succinate dehydrogenase inhibitor, quinone inside inhibitor or combinations thereof, and a fungicidal combination (See [0033]-[0035], [0037]).
The said dithiocarbamate fungicide is selected from amobem, ziram, dazomet, milneb, mancozeb, maneb, polycarbamate, propineb, zineb, etc (See [0039[-[0042]). 
mancozeb; and at least one systemic fungicide, including the quinone outside inhibitor, selected from an imidazolinone fungicide, an oxazolidinedione fungicide or a strobilurin fungicide, such as azoxystrobin, pyraoxystrobin, kresoxim-methyl, pyraclostrobin and trifloxystrobin (See [0044], [0048]-[0049], [0053]).
The systemic fungicide may be a demethylation inhibitor (DMI inhibitor), selected from the group consisting of climbazole, clotrimazole, bromuconazole, cyproconazole, difenoconazole, epoxiconazole, propiconazole, prothioconazole, tebuconazole, tetraconazole, etc (See [0056]). 
	The systemic fungicide may be a succinate dehydrogenase inhibitor fungicide (SDHI). Preferably, the succinate dehydrogenase inhibitor is selected from the group consisting of benodanil, fluopyram, bixafen, fluxapyroxad, furametpyr, isopyrazam, penflufen, penthiopyrad, sedaxane and boscalid (See [0075]). 
	De Oliviera et al disclose that it has been found that a combination of a multi-site contact fungicide, preferably a dithiocarbamate fungicide, along with a systemic fungicide selected from at least one Qo inhibitor (Quinone outside inhibitors), at least one Qi (quinone inside) inhibitor, at least one DM inhibitor (demethylation inhibitor) or at least one SDH Inhibitor (succinate dehydrogenase inhibitors) leads to an unexpected and surprisingly good control of Soybean Rust as compared to other fungicides (see [0077]). 
In a preferred embodiment, the first and second systemic fungicides are selected from different classes of systemic fungicides. For example: (i) when the first 
The said fungicides or the combinations thereof are pre-formulated and may be in the form of water dispersible granules (WDG), wettable powders, suspension concentrates, emulsifiable concentrate, suspoemulsions, capsule suspensions etc. Adjuvants and ancillary ingredients may be used to formulate such pre formulated compositions and may employ wetters, adhesives, dispersants or surfactants and, if appropriate solvent or oil and other agriculturally acceptable additives. The said composition may comprise any of the said fungicidal combinations along with agriculturally acceptable excipients (See [0125]-[0127]). 
De Oliviera et al lack a specific disclosure on the succinate dehydrogenase inhibitor fungicide (SDHI) being benzovindiflupyr. It would have been obvious to select benzovindiflupyr in view of the teaching of the art including Grammenos. 

Grammenos et al teach compositions comprising a triazole compound and other fungicides. Disclosed are two-component, three-component and four component compositions wherein different fungicides are combined to treating and protecting plants against rust. 
It is disclosed that the said compositions are suitable as fungicides. They are distinguished by an outstanding effectiveness against a broad spectrum of phytopathogenic fungi, including soil-borne fungi, which derive especially from the classes of the Plasmodiophoromycetes, Peronosporomycetes (syn. Oomycetes), foliar fungicides, fungicides for seed dressing and soil fungicides. Moreover, they are suitable for controlling harmful fungi, which inter alia occur in wood or roots of plants. 
Grammenos et al disclose that compound II is selected from carboxamides including benzovindiflupyr, bixafen, boscalid, fluopyram, fluxapyroxad, isopyrazam, penflufen, penthiopyrad and sedaxane. 
It is also disclosed that the said compositions comprise a dithiocarbamate (also called multi-site action inhibitor) such as ferbam, mancozeb, maneb, zineb, etc.  
Other suitable compounds include fluxapyroxad, fenpropimorph, prothioconazole, chlorothalonil, azoxystrobin, dimoxystrobin, fluoxastrobin, kresoxim-methyl, orysastrobin, picoxystrobin, pyraclostrobin and trifloxystrobin. 
In the four-component compositions, the weight ratio of component I to the 1 st further active compound (component II') can be in the range of from 1:100 to 100:1, preferably in the range of from 1:50 to 50:1 and in particular in the range of from 1:20 to 20:1.

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Grammenos et al with that of De Oliviera et al to arrive at the instant invention.
 One of ordinary skill in the art would have been motivated to do so because both De Oliviera et al and Grammenos et al teach effective combination of fungicides to bixafen, fluxapyroxad, furametpyr, isopyrazam, penflufen, penthiopyrad, sedaxane and boscalid, they do not recite benzovindiflupyr. However it is well known in the art as shown by Grammenos et al that benzovindiflupyr is an effective fungicide of the group. As such one of ordinary skill in the art is more than motivated to substitute one SDHI agent for another with a reasonable expectation of success.  
It is generally considered to be prima facie obvious to substitute components which are taught by the prior art to be well known and useful for the same purpose in order to form a composition that is to be used for an identical purpose.  The motivation for substituting them flows from their having been used in the prior art, and from their being recognized in the prior art as useful for the same purpose.  
De Oliviera and Grammenos et al do not expressly recite a ratio of benzovindiflupyr and mancozeb but they provide sufficient teaching to one of ordinary skill in the art to determine the most suitable ratio of the compounds. The references also do not expressly disclose a concentration range of different fungicides in the composition. However there is no criticality in a concentration range of from 0.1 to 99%. In other words, whatever concentration range one of ordinary skill in the art selects meets the claimed range. Additionally, one of ordinary skill in the art is more than capable of optimizing the ranges as desired. As the courts have held, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
Claims 1, 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gewehr et al (US 20090131462) in view of Kemmitt et al. 

Gewehr et al teach a fungicidally active agent containing at least one other defined fungicide in addition to the fungicide N-[2-(1,3-dimethylbutyl)-3-thienyl]-1-methyl-3-(trifluormethyl)-1H-pyrazo- l-4-carboxamide (penthiopyrad), and a method for controlling pathogenic fungi using one such agent, and compositions comprising the said agent for controlling pathogenic fungi. Disclosed are compositions comprising the compound A and at least one fungicide B, to act on the fungi, their habitat or the materials, plants, seed, soils, areas or spaces to be protected against fungal attack. The application of active compounds A and B can be either simultaneously, that is jointly or separately, or in succession (See abstract, [0021]-[0022] and [0136]).
Disclosed are a fungicidally active composition, comprising: penthiopyrad and at least one further fungicide B selected from azole fungicides selected from the group consisting of prothioconazole, triticonazole, tetraconazole, cyproconazole, difenoconazole, dinitroconazole, epoxiconazole, fenbuconazole, fluquinconazole, flusilazole, metconazole,simeconazole, oxpoconazole, etc; or dithiocarbamate fungicides selected from the group consisting of maneb, mancozeb, metam, propineb, polycarbamate, thiram, ziram, zineb, etc; strobilurins, such as azoxystrobin, dimoxystrobin, enestroburin, fluoxastrobin, kresoxim-methyl, metominostrobin, orysastrobin, picoxystrobin, pyraclostrobin or trifloxystrobin (See [0010]-[0011], [0081], [0083] and [0090]).
weight ratio of component A to component B is from 200:1 to 1:200, more preferably from 100:1 to 1:100, e.g. from 2:1 to 1: 100, etc. In a special embodiment, the fungicide B is selected from fungicides of groups B.1 to B.5 and mixtures thereof. In a ternary composition, the fungicidally active compounds, comprise, in addition to component A, two different fungicides from group B. Consequently, higher compositions comprise three or more fungicides from group B (see [0058]-[0062]). In ternary compositions the ratio of the weight of compound A to the total weight of the two fungicides from group B is from 100:1 to 1:100, particularly preferably from 50:1 to 1:50 and especially from 10:1 to 1:10 (See [0064]).
Gewehr et al also disclose that aqueous application forms can be prepared, for example, from emulsion concentrates, suspensions, pastes, oil dispersions, wettable powders or water-dispersible granules by addition of water. The concentrations of fungicides A and B in the ready-to-use preparations can be varied within relatively wide ranges. In general, they are between 0.0001 and 10%, preferably between 0.01 and 1% (% by weight total content of active compound, based on the total weight of the ready-to-use preparation). The fungicides A and B may also be used successfully in the ultra-low-volume process (ULV), it being possible to employ formulations comprising more than 95% by weight of active compound, or even to apply the active compounds without additives (See [0070]-[0072]).
The compositions are preferably applied to the plants by spraying the leaves, for example, by customary spray techniques using spray liquor amounts of from about 100 to 1000 l/ha (for example from 300 to 400 l/ha) using the carrier water (See [0187]).    

Gewehr et al teach a combination of penthiopyrad with other fungicides including mancozeb. Gewehr et al lack a specific disclosure on benzovindiflupyr. However it is known in the art such as Kemmitt et al that benzovindiflupyr and penthiopyrad are two species of the same genus and alternatively usable. 

Kemmitt et al’s disclosure is delineated above and incorporated herein. 
In particular, Kemmitt et al disclose compositions applied in the form of a formulation comprising a composition of (a) a compound of Formula I and (b) at least one fungicide selected from the group consisting of fluoxastrobin, trifloxystrobin, picoxystrobin, benzovindiflupyr, and penthiopyrad, together with a phytologically acceptable carrier (See [0046]).

 It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Kemmitt et al with that of Gewher et al to arrive at the instant invention.
 One of ordinary skill in the art would have been motivated to do so because both Gewher et al and Kemmitt et al teach effective combination of fungicides to treat or protect against fungal disease in plants. Gewehr et al teach a combination of 
It is generally considered to be prima facie obvious to substitute components which are taught by the prior art to be well known and useful for the same purpose in order to form a composition that is to be used for an identical purpose.  The motivation for substituting them flows from their having been used in the prior art, and from their being recognized in the prior art as useful for the same purpose.  
Gewher et al and Kemmitt et al do not expressly recite a ratio of benzovindiflupyr and mancozeb but they provide sufficient teaching to one of ordinary skill in the art to determine the most suitable ratio of the compounds. The references also do not expressly disclose a concentration range of different fungicides in the composition. However there is no criticality in a concentration range of from 0.1 to 99%. In other words, whatever concentration range one of ordinary skill in the art selects meets the claimed range. Additionally, one of ordinary skill in the art is more than capable of optimizing the ranges as desired. As the courts have held, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 7-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,694,744 in view of Kemmitt et al (US 20150181870). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Kemmitt et al. 
Specifically the examined claims are drawn to a fungicidal combination or composition comprising benzovindiflupyr (a succinate dehydrogenase inhibitor fungicide) mancozeb and at least another fungicide selected from ergosterol biosynthesis inhibitor fungicide and quinone outside inhibitor fungicide. The compositions comprise the said combination and an adjuvant. Claims are also drawn to a method of foliar application of the said combination/composition.
The reference claims are drawn to a fungicidal combination, consisting of: (i) mancozeb; (ii) at least one succinate dehydrogenase inhibitor fungicide selected from the group consisting of isopyrazam, boscalid, etc; and (a) at least one quinone outside 
The difference is that the reference claims do not list benzovindiflupyr as the succinate dehydrogenase inhibitor fungicide. However it would have been obvious to substitute the species in view of the art such as Kemmitt et al teaching them as alternatively useable species. 
Accordingly, the examined combination of fungicidal active agents would have been obvious over the reference claims in view of Kemmitt et al.  

Claims 1, 7-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,362,782 in view of Kemmitt et al (US 20150181870). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Kemmitt et al. 
Specifically the examined claims are drawn to a fungicidal combination or composition comprising benzovindiflupyr (a succinate dehydrogenase inhibitor fungicide) mancozeb and at least another fungicide selected from ergosterol biosynthesis inhibitor fungicide and quinone outside inhibitor fungicide. The 
The reference claims are drawn to a fungicidal combination, consisting of: (i) mancozeb; (ii) prothioconazole, and (a) at least one succinate dehydrogenase inhibitor fungicide selected from the group consisting of isopyrazam, penflufen, penthiopyrad, sedaxane, and boscalid; or (b) at least one quinone outside inhibitor fungicides selected from the group consisting of fenamidone, famoxadone, and a strobilurin fungicide selected from the group consisting of azoxystrobin, pyraoxystrobin, pyraclostrobin and trifloxystrobin; or (c) at least one demethylation inhibitor fungicide selected from the group consisting of fenarimol, nuarimol, triarimol, and a conazole fungicide selected from the group consisting of clotrimazole, oxpoconazole, cyproconazole, prothioconazole, tebuconazole, tetraconazole,etc; and (iii) at least one agriculturally acceptable excipient. 
The difference is that the reference claims do not list benzovindiflupyr as the succinate dehydrogenase inhibitor fungicide. However it would have been obvious to substitute the species in view of the art such as Kemmitt et al teaching them as alternatively useable species. 
Accordingly, the examined combination of fungicidal active agents would have been obvious over the reference claims in view of Kemmitt et al.  

Claims 1, 8, 12 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,537,101 in view of Kemmitt et al (US 20150181870). Although the claims at issue are not identical, they the examined claims would have been obvious over the reference claims in view of Kemmitt et al. 
Specifically the examined claims are drawn to a fungicidal combination or composition comprising benzovindiflupyr (a succinate dehydrogenase inhibitor fungicide) mancozeb and at least another fungicide selected from ergosterol biosynthesis inhibitor fungicide and quinone outside inhibitor fungicide. The compositions comprise the said combination and an adjuvant. Claims are also drawn to a method of foliar application of the said combination/composition.
The reference claims are drawn to a method of reducing phytotoxicity of a fungicidal combination consisting of tebuconazole or prothioconazole and a strobilurin fungicide in soybean cultivars, the method comprising: (i) adding to a spray tank 1.0 kg/ha to 5.0 kg/ha of mancozeb and premixed tebuconazole or prothioconazole and strobilurin fungicide; (ii) triggering the spray tank agitator to produce a homogenized syrup; and (iii) applying the homogenized syrup to top leaves of a soybean crop, wherein adding mancozeb to the fungicidal combination consisting of tebuconazole or prothioconazole and a strobilurin fungicide decreases the phytotoxicity of the tebuconazole or prothioconazole to the soybean crop in comparison to a method lacking adding mancozeb. 
The difference is that the reference claims do not list benzovindiflupyr as the succinate dehydrogenase inhibitor fungicide. However it would have been obvious to substitute the species in view of the art such as Kemmitt et al teaching them as alternatively useable species. 
.  

Claims 1, 8, 12 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,694,745 in view of Kemmitt et al (US 20150181870). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Kemmitt et al. 
Specifically the examined claims are drawn to a fungicidal combination or composition comprising benzovindiflupyr (a succinate dehydrogenase inhibitor fungicide) mancozeb and at least another fungicide selected from ergosterol biosynthesis inhibitor fungicide and quinone outside inhibitor fungicide. The compositions comprise the said combination and an adjuvant. Claims are also drawn to a method of foliar application of the said combination/composition.
The reference claims are drawn to a kit comprising a fungicidal combination consisting of (i) mancozeb, (ii) at least one quinone outside inhibitor, and (iii) at least one demethylation inhibitor.
The difference is that the reference claims do not list benzovindiflupyr as the succinate dehydrogenase inhibitor fungicide. However it would have been obvious to substitute the species in view of the art such as Kemmitt et al teaching them as alternatively useable species. 
.  

Claims 1, 8, 12 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,448,636 in view of Kemmitt et al (US 20150181870). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Kemmitt et al. 
Specifically the examined claims are drawn to a fungicidal combination or composition comprising benzovindiflupyr (a succinate dehydrogenase inhibitor fungicide) mancozeb and at least another fungicide selected from ergosterol biosynthesis inhibitor fungicide and quinone outside inhibitor fungicide. The compositions comprise the said combination and an adjuvant. Claims are also drawn to a method of foliar application of the said combination/composition.
The reference claims are drawn to an anti-resistance method for preventing or delaying the development of a fungal disease in a soybean or wheat crop, the method comprising: (i) adding to a spray tank, mancozeb (manganese ethylene bis(dithiocarbamate)+Zn) in an amount of 1.0 kg/ha to 5.0 kg/ha, and a prefabricated mixture of fungicides comprising: a quinone outside inhibitor fungicide (QoI), which is a strobilurin, and a demethylation inhibitor fungicide (DMI), which is a triazole; (ii) triggering spray tank agitator to form a homogenized syrup; and (iii) applying the homogenized syrup to the crop; wherein Phakopsora pachyrhizi is a causal agent of rust in the soybean crop, and Drechslera tritici-repentis is a causal agent of yellow leaf 
The difference is that the reference claims do not list benzovindiflupyr as the succinate dehydrogenase inhibitor fungicide. However it would have been obvious to substitute the species in view of the art such as Kemmitt et al teaching them as alternatively useable species. 
Accordingly, the examined combination of fungicidal active agents would have been obvious over the reference claims in view of Kemmitt et al.  

Claims 1, 7-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/785,313 (US 20200170251) in view of Kemmitt et al (US 20150181870). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Kemmitt et al. 
Specifically the examined claims are drawn to a fungicidal combination or composition comprising benzovindiflupyr (a succinate dehydrogenase inhibitor fungicide) mancozeb and at least another fungicide selected from ergosterol biosynthesis inhibitor fungicide and quinone outside inhibitor fungicide. The compositions comprise the said combination and an adjuvant. Claims are also drawn to a method of foliar application of the said combination/composition.

The reference claims are drawn to a kit comprising a fungicidal combination consisting of (i) mancozeb, (ii) at least one quinone outside inhibitor, and (iii) at least one demethylation inhibitor.
The differences are that the reference claims do not list benzovindiflupyr as the succinate dehydrogenase inhibitor fungicide and do not teach mancozeb as the multi-site contact fungicide. However it would have been obvious to substitute the species in view of the art such as Kemmitt et al teaching them as alternatively useable species. 
Accordingly, the examined combination of fungicidal active agents would have been obvious over the reference claims in view of Kemmitt et al.  
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Foor (US 20080113979). 
	Foor teach fungicidal mixtures, compositions and methods for controlling plant diseases relating to combinations comprising (a) N-[2-(1,3-dimethyl-butyl)-3-thienyl]-1-methyl-3-(tri-fluoromethyl)-1H-pyrazole-4 carboxamide (penthiopyrad) (including all stereoisomers) or an agriculturally suitable salt thereof; and (b) at least one compound selected from the group consisting of compounds of Formula III or Formula IV which act at the bcl complex of the fungal mitochondrial respiratory electron transfer site; and optionally (c) at least one compound selected from the group of compounds acting at the demethylase enzyme of the sterol biosynthesis pathway and agriculturally suitable salts thereof (See abstract).
Also disclosed are fungicidal compositions comprising a fungicidally effective amount of a mixture of the said fungicides and at least one additional component selected from the group consisting of surfactants, solid diluents and liquid diluents, and
a method for controlling a plant disease caused by a fungal plant pathogen comprising applying to the plant or portion thereof a fungicidally effective amount of the said mixture (e.g., as a composition) (See[0022]-[0023]).
Foor discloses an embodiment of a mixture wherein component (b) is pyraclostrobin or trifloxystrobin or famoxadone (See [0028]-[0030]). 
fungicide from the groups consisting of: alkylenebis(dithiocarbamate)s (d1) including compounds such as mancozeb, maneb, propineb and zineb. Carboxamides (d6) including compounds such as boscalid, carboxin, fenfuram, furametpyr, etc, (See [0057] and [0099]-[0101]), and triazoles including azaconazole, cyproconazole, ipconazole, prothioconazole, tebuconazole, tetraconazole, miconazole, etc, (See [0036]). 
	The said compositions may be in the form of granules, suspensions, emulsions, wettable powders, emulsifiable concentrates, etc, (See at least [0044]-[0048]). 
	The weight ratios of component (b) to component (a) in the said mixtures and compositions are typically from 100:1 to 1:100, preferably from 25:1 to 1:25 (See
[0042] [0043]). For embodiments where one or more of these various mixing partners are used, the weight ratio of these various mixing partners (in total) to the total amount of component (a) and component (b) is typically between 100:1 and 1:3000. Of note are weight ratios between 30:1 and 1:300 (for example ratios between 1:1 and 1:30). It will be evident that including these additional components may expand the spectrum of diseases controlled beyond the spectrum controlled by the combination of component (a), component (b), and the optional component (c) alone (See [0056]). Compositions  wherein the overall weight ratio of components (b), (d) and, if present, (c) to component (a) is from 100:1 to 1:100 and the weight ratio of component (b) to component (a) is from 25:1 to 1:25 (See [0107]). 

Claims 1 and 7-17 remain rejected. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                                     /Mina Haghighatian/           

Mina Haghighatian
Primary Examiner
Art Unit 1616